DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of Instant Patent application and claim 1 of US Patent No. 11,449, 474 (hereinafter’474) is compared below:

Instant Application
US Patent No. 11,449,474.
Claim 1: A method comprising: receiving, by a computer system via a first application, a request to update data within one or more data hierarchies associated with the first application; 

determining, by the computer system, one or more additional data hierarchies affected by the requested data update, the additional data hierarchies associated with one or more external applications other than the first application; 

retrieving, by the computer system, the additional data hierarchies associated with the external applications other than the first application; 

determining that the requested data update affects one or more shared master data dimensions within a hierarchical master data store; and 





















































rationalizing the hierarchical master data store using the requested data update, wherein rationalizing includes identifying overlapping reference data shared by two or more hierarchies, extracting the overlapping reference data from the two or more data hierarchies, 

and the overlapping reference data is added to a master data hierarchy.
Claim 1:  A method comprising: receiving, by a computer system via a first application, a request to update data within one or more data hierarchies associated with the first application; 

determining, by the computer system, one or more additional data hierarchies affected by the requested data update, the additional data hierarchies associated with one or more external applications other than the first application; 

retrieving, by the computer system, the additional data hierarchies associated with the external applications other than the first application; 

determining that the requested data update affects one or more shared master data dimensions within a hierarchical master data store; 

in response to the requested data update, generating and outputting a graphical user interface, by the computer system, wherein the graphical user interface includes: (a) a first graphical pane including graphical representations of the data hierarchies associated with the first application and graphical representations of the additional data hierarchies associated with the external applications, wherein the first graphical pane is located in a center position of the graphical user interface; (b) a second graphical pane including graphical representations identifying the requested data update within each of the data hierarchy representations shown in the graphical interface, including a preview of a potential future state of the one or more data hierarchies or additional data hierarchies if the request to update data within the one or more data hierarchies were to be committed and one or more identified violations of one or more data integrity rules associated with the one or more data hierarchies or the one or more additional data hierarchies, wherein the second graphical pane is located in a left position of the graphical user interface; (c) a third graphical pane including graphical representations identifying properties or operations associated with one or more data hierarchies within the graphical user interface, wherein the third graphical pane is located in a right position of the graphical user interface; (d) a graphical component allowing the user to commit the requested data update via the graphical user interface; and (e) graphical representations identifying a reference data overlap between the one or more data hierarchies associated with the first application, the additional data hierarchies associated with the external applications, and the hierarchical master data store; and receiving, at the graphical user interface, an input indicating a commitment to the requested data update or commitment to a revision of the requested data update; and rationalizing the hierarchical master data store using the requested data update, wherein rationalizing includes identifying overlapping reference data shared by two or more hierarchies, extracting the overlapping reference data from the two or more data hierarchies, 



and the overlapping reference data is added to a master data hierarchy.


It should be noted that the table above distinguishes the equivalent limitations
between the instant application and that of ‘474. In conclusion, claim 1 of the instant
application is anticipated by claim 1 of ‘474 in that claim 1 of ‘474 contains all the
limitations of claim 1 of the instant application. The instant application claim is broader
or equivalent in every aspect than claim 1 of ‘474 and is therefore an obvious variant
thereof. Although the conflicting claims are not identical, they are not patently distinct
from each other because claim 1 is generic to all that is recited in claim 1 of ‘474. That
is, claim 1 of instant application is anticipated by claim 1 of ‘474.

	Claim 2 corresponds to claim 2 of US Patent ‘474.
	Claim 3 corresponds to claim 3 of US Patent ‘474.
	Claim 4 corresponds to claim 4 of US Patent ‘474.
	Claim 5 corresponds to claim 5 of US Patent ‘474.
	Claim 6 corresponds to claim 6 of US Patent ‘474.
	Claim 7 corresponds to claim 7 of US Patent ‘474.

	Independent claim 8 corresponds to independent claim 8 of US Patent ‘474 with differences being similar to the differences in claim 1 above, these differences are obvious for the same rational discussed above.

	Claim 9 corresponds to claim 9 of US Patent ‘474.
	Claim 10 corresponds to claim 10 of US Patent ‘474.
	Claim 11 corresponds to claim 11 of US Patent ‘474.
	Claim 12 corresponds to claim 12 of US Patent ‘474.
	Claim 13 corresponds to claim 13 of US Patent ‘474.
	Claim 14 corresponds to claim 14 of US Patent ‘474.

	Independent claim 15 corresponds to independent claim 15 of US Patent ‘474 with differences being similar to the differences in claim 1 above, these differences are obvious for the same rational discussed above.

Claim 16 corresponds to claim 16 of US Patent ‘474.
	Claim 17 corresponds to claim 17 of US Patent ‘474.
	Claim 18 corresponds to claim 18 of US Patent ‘474.
	Claim 19 corresponds to claim 19 of US Patent ‘474.
	Claim 20 corresponds to claim 20 of US Patent ‘474.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSBY et al. (US 2008/0109458) and in view of Hoang (US 2007/0214179).

With respect to claim 1, COSBY teaches a method comprising (fig. 4; examiner’s note: the method of processing the data): 
receiving, by a computer system via a first application, a request to update data within one or more data hierarchies associated with the first application (0051 ;adding a "NewCost" cost center to the "DE3" cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504]; examiner’s note: the hierarchy 444 is associated with the first application financial system 504 and it receives request to update the data; also teaches in paragraph [0007, an administrator of electronic transaction system 108 would notify an administrator of accounting system 102 via email or other communication of the addition of the new cost center to hierarchy 110 and the second administrator will try to update hierarchy 104 accordingly]: examiner’s note: the accounting system is the application and the related hierarchies with the accounting system is updated); 
determining, by the computer system, one or more additional data hierarchies affected by the requested data update ([0051,changes to particular hierarchies can be propagated to other hierarchies and can be validated across hierarchies]; examiner's note: the changes to one hierarchy is sent to other hierarchies that is affected. [0052; If the "NewCost" piece of reference data is a valid addition to centralized hierarchy 524, hierarchy management program 520 can export centralized hierarchy 524 to financial system 502 to update hierarchy 400]; examiner's note: the affected hierarchies are updated as well), the additional data hierarchies associated with one or more external applications other than the first application ([0012]; [0051]; examiner’s note: the financial system 504 is the first application and the financial system 502 is the external system); 
retrieving, by the computer system, the additional data hierarchies associated with the external applications other than the first application ([0052; 0053]; examiner’s note: the affected other hierarchies are identified and updated, therefore, the user need to retrieve the hierarchies first to update the data); 
determining that the requested data update affects one or more shared master data dimensions within a hierarchical master data store ([0012], [0013], [0035, From the master set of reference data, the hierarchy management program can instantiate centralized hierarchies, validate changes to the centralized hierarchies and enforce business rules with respect to the centralized hierarchies], [0067, The database storing the master set of reference data can be separate from the databases used by the underlying subscribing systems]; [0038, a master set of reference data in a data repository 221 representing the hierarchical reference data used by source data management systems 202. Hierarchy management program 220 can, from the master set of reference data, instantiate centralized hierarchies and publish the centralized hierarchies to systems 202. Centralized hierarchies can be maintained, analyzed and validated before being sent to subscribing systems]; examiner's note: the master reference data is the master shared data because it includes data from multiple systems and all the system that has the same master data is also updated); and 
rationalizing the hierarchical master data store using the requested data update ([0010, wherein the master set of hierarchical reference data represents reference data from hierarchies for multiple subscribing systems]; [0012]; [0013]; [0035]; examiner’s note: the master set of reference data stores all the updates to the data from multiple other hierarchies), wherein rationalizing includes identifying overlapping reference data shared by two or more hierarchies ([0004, Each hierarchy can organize different or overlapping sets of reference data according to different criteria], [0037]; examiner’s note: overlapping reference data between hierarchies are identified), extracting the overlapping reference data from the two or more data hierarchies ([0004, 0037]; examiner’s note: the overlapped data between hierarchies are identified and organized and therefore, they are extracted), and the reference data is added to a master data hierarchy ([0051, adding a "NewCost" cost center to the "DE3" cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504. This change can be imported by hierarchy management program 520 to the master set of reference data]; examiner’s note: the reference data is added to a master hierarchy).
reference data is added to a master data hierarchy ([0051,  Based on the relationship between the "NewCost" piece of reference data and the "DE3" piece of reference data, hierarchy management program 520 can add a "NewCost" piece of reference data to centralized hierarchy 528 and apply arbitrarily defined rules to hierarchy 528 to determine if hierarchy 528 is valid]; examiner’s note: the reference data is added to a master data hierarchy).
COSBY does not explicitly teach overlapping data is added.
However, Hoang teaches overlapping data is added ([0049, The merge operation receives entity and relationship data from two or more different data hierarchies and integrates the data into a single integrated/merged data hierarchy based on shared/common entities between the two or more data hierarchies]; [0050];examiner’s note: shared/common data (overlap data) is merged (added) to make one hierarchies (master hierarchy)). One of ordinary skill in the art would recognize that adding overlapping data of Hoang to include in the master data hierarchy of COSBY to add overlapping data to hierarchies. 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement the features such as adding overlapping data of Hoang to add in the system of COSBY. The motivation would be to add overlapping data into the master hierarchy system to find the data faster.

With respect to claim 2, COSBY, Hoang in combination teach the method of claim 1, COSBY further teaches wherein receiving the request to update the data within the data hierarchies associated with the first application (0047; examiner’s note: updating the data) comprises: receiving a first request, via a first execution session of the first application, to update the data within the data hierarchies (0051; 0052; examiners note: updating the data by the first application is the first session).

With respect to claim 4, COSBY and Hoang in combination teach the method of claim 1, COSBY further teaches wherein determining the additional data hierarchies affected by the requested data update comprises ([0010, determine additional centralized hierarchies affected by the change]; examiner's note: the system identifies the affected other hierarchies): 
retrieving, from a hierarchy management server associated with the hierarchical master data store, data identifying the external applications as subscribers to the one or more shared master data dimensions affected by the requested data update ([0051, Because hierarchy management program 520 can instantiate centralized hierarchies from a master set of reference data representing multiple hierarchies of subscribing systems, changes to particular hierarchies can be propagated to other hierarchies and can be validated across hierarchies]; examiner's note: each hierarchy has its subscribing nodes, therefore, the subscribing node are also affected in the hierarchy).

With respect to claim 5, COSBY and Hoang in combination teach the method of claim 1, COSBY further teaches wherein the data hierarchies associated with the first application, and the additional data hierarchies associated with the external applications, each have an associated set of data rules and validations applicable to their respective data hierarchies ([0048 change to hierarchy 400 could then be validated against the business rules associated with hierarchy 400]; examiner's note: each hierarchy is associated with its own validation rule).

	With respect to claim 7, COSBY and Hoang in combination teach the method of claim 1, COSBY further teaches wherein receiving the request to update the data within the data hierarchies associated with the first application ([0047]; examiners note: the first hierarchy is changed, therefor, there is a change request) comprises: 
receiving a first request, via the first application, to update data within a first data hierarchy maintained by the first application (([0047]; examiners note: the first hierarchy is changed, therefor, there is a change request]; (0051; adding a "NewCost" cost center to the "DE3" cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504]: examiner’s note: the hierarchy 444 is associated with the first application financial system 504 and it receives request to update the data)); and 
receiving a second request, via a second application of the one or more external applications, to update data within a second data hierarchy maintained by the second application ([0051]; examiners note: the financial system 504 is the first application and the financial system 502 is the external system; 0050; the affected second hierarchy is also updated), wherein a shared data mapping exists between the first data hierarchy and the second data hierarchy ([0051; 0052]; examiner's note: the updates that affects other hierarchies are also determined therefore, there is a shared mapping exists in the hierarchies).

Claim 8 encompasses the same scope of limitation of claim 1, in additions of one or more processor, and a memory (0087). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.
Claim 9 rejected on the same basis of rejection of claim 2.
Claim 11 rejected on the same basis of rejection of claim 4.
Claim 12 is rejected on the same basis of rejection of claim 5.
Claim 13 is rejected on the same basis of rejection of claim 6.
Claim 14 is rejected on the same basis of rejection of claim 7.
Claim 15 encompasses the same scope of limitation of claim 1, in additions of non-transitory computer medium (0087). Therefore, claim 15 is rejected on the same basis of rejection of claim 1.
Claim 16 rejected on the same basis of rejection of claim 2.
Claim 18 is rejected on the same basis of rejection of claim 4.
Claim 19 is rejected on the same basis of rejection of claim 5.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSBY et al. (US 2008/0109458) and in view of Hoang (US 2007/0214179) and Soni et al. (US 2010/0211741).
With respect to claim 3, COSBY and Hoang and in combination teach the method of claim 2, COSBY further teaches wherein the data updates requested by the first request ([0052]; examiner's note: the data update request to change the hierarchy) the data updates requested by the second request ([0052]; examiner's note: the affected hierarchy system data updates).
COSBY and Hoang in combination do not explicitly teach conflicting data update request.
However, Soni teaches conflicting data update request ([0019, the client 104 can operate to detect whether overlapping or shared information of a shared portion of a data composite is different in different sources which can indicate a conflict or conflicts]; examiner’s note: conflicting update requests are determined)]).  One of ordinary skill in the art would recognize that determining conflicting data between update request of Soni to include in the invention of COSBY to identify the conflicting data updates.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement the features such as identifying conflicting data request of Soni to add in the system of COSBY. The motivation would be to identify conflicting data to correct data properly and faster.

Claim 10 is rejected on the same basis of rejection of claim 3.
Claim 17 is rejected on the same basis of rejection of claim 3.

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSBY et al. (US 2008/0109458) and in view of Hoang (US 2007/0214179) and Kesler et al. (US 2009/0031230).

With respect to claim 6, COSBY and Hoang in combination teach the method of claim 5, COSBY further teaches further comprising: a first external data hierarchy associated with a first external application ([0058]; examiner’s note: the user can update multiple data within the data hierarchies associated with the first application and can also change the hierarchy that is affected by the updated and they are external application);
transmitting a notification indicating a violation of a data rule, to an administrator account associated with the first external application ([0052]; [0091, The hierarchy management program can therefore notify the user that the "NewCost" piece of reference data does not meet a particular criteria associated with the "DataEntry" hierarchy even the though the "NewCost" piece of reference data may be legal in the "England" hierarchy]; examiners note: notifying the user that the requested data update is not valid which is a violation of a data rule).
COSBY and Hoang in combination do not explicitly teach generating and outputting, via the graphical interface, an indication of a violation of a data rule, resulting from the requested data update; receiving, via the graphical interface, an instruction to commit the requested data update.
However, Kesler teaches generating and outputting, via the graphical interface, an indication of a violation of a data rule, resulting from the requested data update ([0315, Entity business rules are used to provide edit checks prior to inserts, updates, and deletes to an underlying table], [0316, When a business rule is violated, a message is presented to the end user informing them of the violation]; examiner's note: the interface output a message of the violation of rule when there is a request to update a data);
receiving, via the graphical interface, an instruction to commit the requested data update ([0192, After editing a record, the user can cancel the changes by clicking the Cancel button or choose to save the changes to the underlying table by clicking the OK button]; examiner's note: saving the changes is committing the update).
One of ordinary skill in the art would recognize that displaying violations rules to data update and displaying a commit request to the data update of Kesler to include in the invention of COSBY to display violations of rules and also to display commit request.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement the features such as displaying violations of rules and commit request of Kesler to add in the system of COSBY. The motivation would be to display the violations of rules and commit data to update data faster and properly.

Claim 13 is rejected on the same basis of rejection of claim 6.
Claim 20 is rejected on the same basis of rejection of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159